Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 4, 2020

                                     No. 04-20-00339-CV

                               IN THE INTEREST OF K.T.H.,

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-00533
                         Honorable Susan D. Reed, Judge Presiding


                                        ORDER

       Appellant’s motion for an extension is granted. We order counsel for appellant to file the
appellant’s brief by September 18, 2020. Because this is an appeal from an order terminating
parental rights that must be decided within 180 days of the notice of appeal being filed, further
motions for an extension of time to file the brief are disfavored.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of September, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court